Citation Nr: 1417740	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A February 2011 rating decision issued a preliminary finding granting service connection for IHD and an effective date of October 15, 2010 was assigned.  The April 2011 rating decision issued the final determination, which continued the 10 percent evaluation   
  
The Veteran testified at a September 2013 hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

In his September 2013 Board hearing, the Veteran raised the issue of entitlement to service connection for residuals of heart surgery.  Since this claim was not developed or adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction, and therefore it is REFERRED to the AOJ for appropriate action.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

With regard to the Veteran's claim for entitlement to an initial rating in excess of 10 percent for ischemic heart disease, at his September 2013 Board hearing, the Veteran testified that he currently receives private medical treatment for this heart.  He specifically named Dr. W. in Jonesboro, as his treating physician.  The record reflects that the Veteran submitted medical records from a Dr. W. in September 2013, but the records are only dated till December 2011.  On remand, the Veteran should be contacted and asked to complete the proper release forms, and then obtain the complete and updated treatment records from Dr. W., as well as any other private facilities where he has received treatment. 

The record also reflects that the Veteran had been receiving treatment from the VAMC Memphis, and the Jonesboro, Arkansas CBOC.  The most recent VA treatment records date back to November 2012.  Any updated VA treatment records, from November 2012 to present, should be associated with the claims file.

Also, in conjunction with his claim, the Veteran was most recently afforded a VA examination in March 2011 to assess the current level of severity of his IHD. However, at his September 2013 Board hearing, the Veteran testified that due to his heart disability, he has experienced increased trouble breathing, which has made it difficult for him to do things such as walk long distances.  Based upon this evidence, a new examination is needed to determine the current severity of the Veteran's service-connected IHD.  The Veteran is entitled to a new examination where there is evidence that the condition has worsened since the last examination, which is the case here.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records from Dr. W., as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Obtain updated VA treatment records from the VAMC Memphis, Jonesboro, Arkansas CBOC, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of November 2012 to the present.

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the current nature and severity of his service-connected ischemic heart disease.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  Any tests or studies deemed necessary should be conducted, to include an estimate of the METs required before the Veteran experiences dyspnea, fatigue, angina, dizziness, or syncope; and the presence or absence of left ventricular dysfunction and any associated ejection fraction.  

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



